Citation Nr: 0511263	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefits purposes to handle disbursement of funds 
under the provisions of 38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran served on active duty from June November 1963 to 
November 1966.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

Due to his totally disabling service-connected schizophrenia, 
the veteran does not have the mental capacity to contract or 
to manage his affairs, including disbursement of funds, 
without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA fund disbursement purposes.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.353 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim in letters dated September 
2002 and May 2004.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim, conducted a VA psychiatric 
examination, and conducted a VA field examination.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Competency For VA Fund Disbursement Purposes Under 38 
C.F.R. § 3.353

The veteran has a 100 percent disability rating for service- 
connected schizophrenia, is rated incompetent for VA benefits 
purposes, and claims competency status should be restored.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 
(2004).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

A careful review of all of the evidence of record leaves no 
doubt that the veteran is currently incapable of personally 
handling his VA benefits.  His assertions as to his 
competency do not constitute competent medical evidence.  38 
C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525 (1996). 

Service connection is in effect for paranoid schizophrenia at 
a 100 percent disability rating.  The 100 percent disability 
rating has been in effect since 1982.  The veteran has been 
rated as incompetent to handle funds for VA purposes since 
January 1989.

In January 2002, a VA psychiatric examination of the veteran 
was conducted.  The diagnosis was chronic paranoid 
schizophrenia.  Specific evaluation of the veteran's ability 
to handle disbursement of funds was conducted, and the 
veteran expressed extreme delusions about his overall 
financial situation.  He indicted that his account had a 
balance of "three to four million" dollars.  He also was 
noted to pursue claims for "four trillion percent" 
disability evaluations.  The examiner's opinion was that the 
veteran 

has a good understanding of budgeting and 
managing his daily finances.  His overall 
delusions about money and finances 
prevent him from being able to have 
complete control over his finances.  
There is a significant risk that he would 
not be able to provide for his needs in a 
consistent manner if he had total control 
of his funds.  [The veteran] is not 
capable of managing his funds.

The RO obtained the veteran's VA medical treatment records 
from 2002 to the present.  Outpatient treatment records 
reveal that the veteran has on a regular basis been calling 
his VA social worker to express his plans for spending his 
money once his competency to handle funds is restored.  At 
various times these plans have included, but not been limited 
to, opening a funeral business, buying a ranch in Arizona, 
purchasing ten car dealerships, buying a ranch in Montana to 
run a tobacco farm, becoming Governor of the State of 
Montana, purchasing a hospital, and opening a church.

In February 2004, a VA Field Examination of the veteran was 
conducted.  The field examiner reviewed the financial 
arrangements for the disbursement of the veteran's VA 
disability funds and noted that there was over $57,000.00 in 
savings.  When asked what he would spend the savings on were 
he to be given access to it, the veteran indicated numerous 
things including, but again not limited to, a $400,000 piano, 
a pipe organ for the basement of his mother's house, and 
various courses of study at Harvard, MIT, and Julliard.  The 
opinion of the field examiner was that the veteran remained 
incompetent to handle his own funds.  

The overwhelming evidence of record is clear, convincing and 
leaves no doubt that the veteran is incompetent to hand 
disbursement of funds without limitation.  The veteran 
continues to experience from major delusions related to his 
overall financial situation and appropriate use of his 
finances.  As such, the Board finds that the veteran is 
incompetent for handling disbursement of funds for VA 
purposes.

As the evidence overwhelmingly establishes the veteran's lack 
of competence to manage his VA funds, the benefit of the 
doubt doctrine does not apply, and the claim for restoration 
of competency for VA benefits purposes must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Sanders v. Principi, 17 Vet. App. 329 (2003).



ORDER

The veteran is incompetent for VA purposes.  The appeal is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


